Citation Nr: 1404477	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1987 to July 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In May 2009, the case was remanded for additional development.  

The Veteran had also initiated appeals of denials of entitlement to service connection for a back disability and for a bilateral shoulder disability.  A June 2009 rating decision granted service connection for thoracolumbar spine strain, and an August 2011 rating decision granted service connection for a bilateral shoulder disability.  Consequently, those matters are not before the Board.  

[The Board has reviewed the entire record, including the physical claims file and VA's electronic databases to ensure the complete record is considered.]


FINDING OF FACT

It is reasonably shown that the Veteran has a right knee disability (chondromalacia of the patella) that had its onset in service.


CONCLUSION OF LAW

Service connection for chondromalacia of the right patella is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Factual Background

On January 1987 service enlistment examination, the Veteran's lower extremities were normal on clinical evaluation.  His service treatment records (STRs) show that he was seen for complaints of right knee pain and popping in June 2001.  Right knee strain was diagnosed.  He complained of episodic right knee pain again in July 2004.  No diagnosis was provided, but plica syndrome was suspected.  July 2004 and August 2004 X-rays of the right knee were interpreted as normal.  

The Veteran filed a claim of entitlement to service connection for a right knee disability in March 2007, while still in service.  On July 2007 pre-discharge general VA examination, he reported that his right knee locks two to three times a week on average and gives way two to three times per week.  On physical examination the right knee was unremarkable; X-rays were negative.  The examiner found that there was insufficient clinical information for a diagnosis related to the Veteran's right knee.

At the March 2009 videoconference hearing, the Veteran testified that he believed that an examination by an orthopedic specialist would reveal pathology to account for his right knee complaints. 

A July 2009 VA orthopedic progress note indicates that the Veteran again reported right knee locking, stiffness and pain.  The VA physician found the clinical picture was consistent with probable chondromalacia patella.  A September 2009 follow up note reported an X-ray was interpreted as normal.  The physician found that the Veteran's reported persistent right knee pain "seems reasonably consistent with patellofemoral chondromalacia."  During VA physical therapy in November 2009, the Veteran reported bilateral knee pain that began in service.  The physical therapist found that the right knee's extension was limited.  A valgus test was positive.  The physical therapist did not provide a diagnosis, but said the Veteran "presents indications of possible derangement into the knees bilaterally."

On VA joints examination in March 2011, an osteopath diagnosed mild, bilateral chondromalacia patellae.  The examiner provided an addendum opinion in July 2011.  He opined that "it is not at least as likely as not that [the Veteran's] right knee condition is due to military service."  The examiner did not review the Veteran's STRs while formulating this opinion or explain the rationale for the opinion.  In another addendum opinion later in July 2011 (after review of the Veteran's STRs), the examiner noted that the Veteran was treated for right knee pain in June 2001 and March 2007 and that a July 2004 X-ray report noted the right knee was normal.  He concluded that after reviewing the Veteran's STRs his "previously expressed opinions remain unchanged."  He did not offer additional rationale.    

Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has a VA diagnosis of chondromalacia of the right patella.  His STRs show treatment for right knee complaints in service. Therefore, what he must still show to establish service connection for his knee disability (chondromalacia of the right patella) is that such disability is related to his service, to include his documented treatment for right knee complaints therein.

The opinions of the VA examiner who examined the Veteran in March 2011 and offered addendum opinions 4 months later are inadequate for rating purposes.  Initially, he indicated he was not familiar with the record.  The addendums are conclusory, unaccompanied by explanation of rationale.  In particular, they do not address the Veteran's reports of continuity of complaints (which are supported by the record). 

During service, the Veteran began manifesting complaints that culminated in his diagnosis of patella chondromalacia.  One way of establishing service connection is by showing that a disability became manifest in service, and symptoms have persisted since.  The Veteran's statements, to include the testimony provided during the March 2009 videoconference hearing reporting a continuity of symptoms since service, are considered forthright and credible.  He is competent to testify as to the symptoms he experiences.  See 38 C.F.R. § 3.159(a)(2). 

Resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for chondromalacia of the right patella is warranted.


ORDER

The appeal seeking service connection for chondromalacia of the right patella is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


